DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  On line 8: REPLACE “ends)” WITH –ends--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 11 recites the limitation “a distance of about 38 inches to about 50 inches” in line 2-3. This is unclear since the term “about” could include values outside of the claimed range and thus the scope is not clear.
Claim 11 recites the limitation “between about 6.25 inches and about 9.5 inches” in last line. This is unclear since the term “about” could include values outside of the claimed range and thus the scope is not clear.
Claim 16 recites the limitation “between about 40 and about 60” in last line. This is unclear since the term “about” could include values outside of the claimed range and thus the scope is not clear.
Claim 21 recites the limitation “generally parallel sides” in last line. This is unclear since parallel is a very specific configuration and “generally parallel” does not make sense as a term and thus the scope is not clear.
Claim 22 recites the limitation "a plurality of those springs" on line 1 and line 3.  It is unclear if new springs are being introduced or if referring to springs already introduced. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “a distance of about 38 inches to about 50 inches” in line 2. This is unclear since the term “about” could include values outside of the claimed range and thus the scope is not clear.
Claim 23between about 6.25 inches and about 9.5 inches” in last line. This is unclear since the term “about” could include values outside of the claimed range and thus the scope is not clear.
Claim 24 recites the limitation "The energy absorption system according to claim 22".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “said coupler".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “a distance of about 38 inches to about 50 inches” in line 3-4. This is unclear since the term “about” could include values outside of the claimed range and thus the scope is not clear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prjanikov (RU2388634C1) in view of Wilt (PGPub 2013/0153526).
Re Claim 25, Prjanikov discloses a draft gear assembly [for absorbing, storing and returning energy directed against a railcar with said draft gear assembly arranged in operable Wilt teaches a draft gear assembly (10, Fig. 1: para 59, 68) comprising: a housing 16 (Fig. 3; para 60) and an axially elongated spring assembly including an axial stack of a plurality of individual springs 62 (Fig. 3: para. 69-70). It would be obvious to utilize an axial stack of at least ten individual springs in order to obtain an optimal spring setup and to improve buckling problems (para. 3) and also since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Ryan J. Walters/Primary Examiner, Art Unit 3726